          Case 2:19-cv-05400-GEKP Document 10 Filed 04/17/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAAFAR TSOULI-MOUFID,
               Plaintiff                                          CIVIL ACTION

                v.
CREDIT CONTROL, LLC,                                              No. 19-5400
              Defendant

                                               ORDER

          AND NOW, this     6~y of April, 2020, upon consideration of Jaafar Tsouli-Moufid's
Motion for Dismissal with Prejudice Pursuant to Fed. R. Civ. P. 41(a)(l) (Doc. No. 7) and the

response in opposition (Doc. No. 8), it is ORDERED that Credit Control, LLC may submit a

motion concerning attorneys" fees and costs and/or sanctions on or bcfor~,;:/!??-p

2020. 1




                                                          UNITED STATES DISTRICT JUDGE


          Pursuant to Federal Rule of Civil Procedure 4l(a)(2), Mr. Tsouli-Moufid moves to dismiss his
complaint brought against Credit Control, LLC with prejudice. Although Credit Control does not oppose
dismissing the action with prejudice, it requests the Court's permission to move for attorneys' fees and
costs pursuant to 15 U.S.C. § l 692k(a)(3), 28 U.S.C. § 1927, and/or the Court's inherent power.
          Rule 41(a)(2) permits an action to be "dismissed at the plaintiffs request only by court order, on
terms that the court considers proper." Attorneys' fees and costs are typically not awarded where a matter
is voluntarily dismiss~d with prejudice. Carroll v. E One Inc., 893 F .3d 139, 140 (3d Cir. 2018). However,
a district court may grant such an award in the presence of "exceptional circumstances." Id. "Exceptional
circumstances include a litigant's failure to perform a meaningful pre-suit investigation, as well as a
repeated practice of bringing meritless claims and then dismissing them with prejudice after both the
opposing party and the judicial system have incurred substantial costs."
          In its response in opposition, Credit Control contends that Mr. Tsouli-Moufid "knew, or could have
easily discovered through the most cursory pre-suit investigation" information that would render his
allegations "completely baseless." Resp. in Opp'n at 3 (Doc. No. 8). Moreover, Credit Control asserts that
this is the fourth case in two years that Mr. Tsouli-Moufid's counsel has asserted against Credit Control
"without any basis in fact." Id. at 4.
          Because this matter could at least plausibly present an exceptional circumstance warranting an
award of attorneys' fees and costs, the Court permits Credit Control to file a motion concerning attorneys'
fees and costs and/or sanctions to be decided in conjunction with the Rule 41 (a)(2) motion.
